DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 9/21/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1, 2, 4, 5, 8, and 9 have been amended. 
The objection to the drawings has been withdrawn. 
The objection to the specification has been withdrawn. 
The rejections of claims 5, 8, and 9 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 12-14, filed 9/21/2022, with respect to the rejections of claims 1-10 under 35 U.S.C. 102(a)(1) and/or 102(a)(2), 35 U.S.C. 112(a), and 112(d) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-10 under 35 U.S.C. 102(a)(1) and/or 102(a)(2), 35 U.S.C. 112(a), and 112(d) have been withdrawn. 
Applicant’s amendments to the specification and claims have added new matter; accordingly, a rejection under 35 U.S.C. 112(a) is set forth below. 
Applicant is advised that, upon removal of the new matter, the rejections of the claims under 35 U.S.C. 112(a) and 112(d) as set forth in the previous Office Action will be set forth again.

Specification
The amendment filed 9/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant’s specification and claims now describe and recite a controller.  Although Applicant states in the amendment to the specification, paragraph [0016], that a controller to provide the control signals is “well known”, evidence for this assertion is nowhere found in the specification as filed.  Moreover, a push button, toggle switch, or even a photoelectric or acoustic sensor can also be considered as providing a control signal, and none of these would be considered as a controller, nor is such device disclosed in the original specification or drawings.  Other examples likely exist as well. 
Applicant is required to cancel the new matter in the reply to this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s specification and claims now describe and recite a controller.  Although Applicant states in the amendment to the specification, paragraph [0016], that a controller to provide the control signals is “well known”, evidence for this assertion is nowhere found in the specification as filed.  Moreover, a push button, toggle switch, or even a photoelectric or acoustic sensor can also be considered as providing a control signal, and none of these would be considered as a controller, nor is such device disclosed in the original specification or drawings.  Other examples likely exist as well (e.g., a trip-wire, or a touch sensor).
Claims 2-10 depend from claim 2 and therefore likewise fail to satisfy the written description requirement for the same reason, and are therefore also rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645